﻿
Allow me to congratulate Mr. de Marco on his election as President of the General Assembly at its forty-fifth session. I am convinced that by building upon the achievements of his predecessor, he will guide this session to a fruitful outcome.
I should like to express my deep appreciation for the major contribution of the Secretary-General to the cause of peace and co-operation among nations.
I wish to extend a warm welcome to Namibia and Liechtenstein which have just joined our ranks.
The most outstanding feature of the world situation today, as has been widely stressed by delegations, consists of the extremely profound and contradictory changes that have taken place throughout the world at an exceptional pace and in a manner unexpected to everyone. These historically unprecedented developments herald still greater changes in the coming decades. The current changes are giving rise to diverging interpretations. Whatever the interpretation, however, the two million years of human history show mankind's constant progress towards peace, national independence, democracy and social progress. 
There is a unanimous view in this forum that cold-war confrontation is drawing to an end giving way to a new situation of conflict and co-operation between countries coexisting peacefully. Almost all countries have expressed deep concern about a number of global issues - peace, national independence, human rights, development, the environment, demographic explosion and social matters related to the family and to women and children, as well as the debt burden, unequal economic and trade relations, the drug problem, the rise in crime, and so on. Viet Nam fully shares this common concern and supports legitimate demands in this respect. It will do its utmost to contribute, together with the international community, to the solution of those global issues.
I should like now to touch upon the encouraging developments around the Cambodian issues, which for the past 10 years has been one of the most controversial at the United Nations.
Since 1987 the countries of South-East Asia and the Cambodian parties have been engaging in talks with a view to reaching a peaceful settlement of the Cambodian issue. The two Jakarta Informal Meetings and the talks, in Paris, Bangkok, Jakarta and Tokyo, between Chairman Hun Sen and Prince Sihanouk have provided a broad basis for a comprehensive political settlement. At the Jakarta meetings the countries of the region agreed unanimously on the need to solve the two key issues - namely, the total withdrawal off foreign troops, and the elimination off the genocidal Pol Pot regime. The participants in the two Jakarta Informal Meetings have also called on other countries to commit themselves to respecting Cambodia's independence, neutrality and non-alignment. Chairman Hun Sea and Prince Sihanouk have agreed on the creation of an interim authority based on national reconciliation and the holding off truly free and democratic general elections. In particular, through successive talks is Bangkok, the two sides have reached agreement on the establishment of a Supreme National Council, whose 12 members would be equally divided between the two aides. The countries of the region are also unanimously of the view that eventual agreements on Cambodia will have to be guaranteed by an international conference, and their implementation subjected to international control.
On the basis of those agreements, the Paris International Conference on Cambodia was convened in Paris in mid-1989. The Conference, under the co-chairmanship of France and Indonesia, having taken an important step forward in the search for a comprehensive political settlement of the Cambodian issue, had to be suspended temporarily. However, it will reconvene once the countries concerned and the Cambodian parties have settled their outstanding differences.
The unilateral total withdrawal of Vietnamese troops from Cambodia in September 1989 settled one of the two key questions with regard to solution of the Cambodian issue, This has opened up the way to a comprehensive political settlement.
With the unilateral total withdrawal of Vietnamese troops, the Khmer Rouge and its allies nurtured the illusion that they could take advantage of the major shift in the military balance of forces in Cambodia in order to step up their military operations and thereby reverse the situation in that country. There is widespread public concern over the Khmer Rouge's extensive preparations, especially its accumulation of weapons caches that should enable it to wage war for another 7 to 10 years, with the ultimate objective of restoring its genocidal rule.
Since the beginning of 1990 the five permanent members of the Security Council have been actively building upon the very significant results achieved at the two meetings of the regional countries, at the talks between the Cambodian sides, and at the Paris International Conference on Cambodia, as well as upon the major efforts made by Australia. The five permanent members have thus succeeded in working out the framework for a comprehensive political solution of the Cambodian issue. Viet Nam greatly appreciates their important contribution.
However, the document of the five permanent members of the Security Council fails to mention the question of the elimination of the genocidal regime in Cambodia. The international community cannot tolerate crimes against humanity; it must uphold the United Nations Convention on the Prevention and Punishment of the Crime of Genocide. Moreover, Viet Ham holds that the Charter of the United Nations should be scrupulously respected with regard to matters pertaining to the sovereignty of Cambodia, which is an independent country and a Member of the United Nations.
At the Informal Meeting in Jakarta last September, under the co-chairmanship of Indonesia and France, the Cambodian parties accepted the recommendations of the five permanent members of the Security Council as the framework for a political settlement of the Cambodia issue, and they set up the Supreme national Council.
Viet Ham hopes that a delegation from the Supreme national Council will soon legitimately represent Cambodia at the United Nations. The process of setting up the Supreme national Council is a reminder that no action by any external authority or group of countries can take the place of the determined efforts of the Cambodian parties themselves to solve Cambodia's internal problems.
In the course of the past 45 years, the 1954 Geneva International Conference on Indo-China, the 1961-1962 Conference on Laos and the 1973 Paris International Conference on Viet Ham have resulted in the ending of three wars, in the restoration of peace and in recognition of the national rights of the peoples of the Indochinese peninsula. In mid-1989, the Paris International Conference was convened for the purpose of finding a solution to the Cambodian issue. For reasons that are known to everyone, all crises on the Indochina peninsula over the past 45 years have been settled outside the framework of the United Nations, but with the participation of the five permanent members of the Security Council.
This time we are heartened by the very important contribution of the five permanent members and of the Secretary-General, nevertheless, in Viet Ham's view it is most auspicious that the settlement of the Cambodian issue, which was started in Paris, should be concluded in Paris. Viet Ham also holds that the participants in the Paris Conference should finalise the international agreement on Cambodia before the end of October, and that the Conference could be reconvened in November or December to adopt and sign it. 
One prominent question of great concern to Viet Han as well as to the entire world community is the Gulf crisis. Viet Han holds that this crisis should be solved through peaceful means, within the sphere of the Arab countries and on the basis of respect for the United Nations Charter. For its part, Viet Nan, is complying with Security Council resolution 661 (1990).
After suffering from wars of aggression for the past 4S years, the Vietnamese people, as well as the other peoples of the Indo-Chinese peninsula, earnestly aspire to peace and good relations with all other countries in the world on the basis of mutual respect. It is Viet Nam's hope that a peaceful settlement of the Cambodian issue will open the way towards a new era for the peoples of the Indo-Chinese peninsula, an era of peaceful reconstruction and development, and will help promote co-operation in peaceful coexistence among South-East Asian countries.
Since 1987 Viet Nam has begun a renewal process with a view to transforming its economy from a system of bureaucratic and centralised management based on State subsidies into an economy of commodity production with a socialist orientation. The year 1989 witnessed major changes in the economic, social and political life of Viet Han. For IS years our economy had been beset by increasingly serious Imbalances between supply and demand, budget revenue and expenditure, monetary quantity and commodities, imports and exports, and so on. The process of reform and restructuring has allowed the gradual restoration of balance within the economy. By the end of 1989 the annual inflation rate had been lowered from about 1,000 per cent down to below 40 per cent; once a country that ranked third in the world among rice importers, Viet Ham had become a rice exporter; and the gap between exports and imports had been very considerably narrowed, with exports boosted from one quarter to three quarters of imports. 
On the other hand, the investment law of Viet Nam introduced in 1988 is one of the most beneficial to foreign investors and has already helped Viet Nam attract more than $1 billion of foreign investment capital. The International Monetary Fund (IMF) has positively appraised the bold measures taken by Viet Nam in its process of economic reform and restructuring. She IMF has stated that Viet Nam has fulfilled its commitments to it, and Viet Nam hopes that the IMF will keep its commitment to Viet Nam. Viet Nam is still groping its way at the macro-economic level in converting a highly centralised planned economy into a socialist-oriented market economy. The initial achievements are still modest but the decisive factor is that the renewal process is on the right track and has yielded results beyond our expectations. It is possible to affirm that the policy of all-round renewal has become an irreversible process.
These modest achievements should be appraised bearing in mind the impact of the destruction of 40 years of war on the country's economy and the fact that the renewal process in Viet Nam is taking place in the context of the extremely complex and unexpected developments taking place in the world. These initial achievements in our policy of renewal have laid bare our fundamental errors. Our aim is to build a society for the people. Our error lay in the fact that ours was in practice a society of the State and by the State. The initial success of the renewal process stems from the readjustment of our policy so as effectively to build a society of the people, for the people and by the people. It is clear that a society for the people cannot be of the State and by the State. Obviously the building of a society of the people, by the people and for the people calls for renewal not simply in the economic field but in all spheres, including economic, social, cultural and political.
In tandem with the reform and restructuring of its economy, Viet Nam is undertaking a gradual and steady process of political renewal. Viet Nam is determined to take the renewal process forward and at the sane tine to integrate its economy into the world economy. Viet Nam is resolved to preserve its independence and at the same time to develop relations of friendship and co-operation with all other countries on the basis of mutual respect. Such is the basis of the renewal of Viet Nam's foreign policy, a policy of peace, independence and friendly co-operation with all other countries.
 
